THE COURT.
December 3, 1942, the transcript on appeal was filed. Thereafter, the time for filing of briefs having elapsed, an order to show cause why the appeal should not be dismissed for want of prosecution was issued, returnable March 24, 1943. On the latter date there was no appearance on behalf of appellant, either by brief or oral argument;
Therefore, pursuant to the provisions of see. 3, rule Y, Rules of the Supreme Court and District Courts of Appeal, it is ordered that the appeal from that portion of the order of the superior court from which this appeal is taken be, and the same hereby is, dismissed.